Citation Nr: 1453426	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  12-12 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES


1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to an effective date prior to March 26, 2010 for the grant of service connection for tinnitus. 

3.  Entitlement to an effective date prior to March 26, 2010 for the grant of service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The Veteran served on active duty from November 1965 to November 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  The Veteran's current bilateral hearing loss disability was not manifest in service or to a degree of 10 percent within 1 year of separation and is unrelated to service.  

2.  A claim for service connection for tinnitus and PTSD was received on but not prior to January 22, 2010.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2.  The criteria for a January 22, 2010, effective date, but not prior to this, for the grant of service connection for tinnitus have been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.400 (2014).

3.  The criteria for a January 22, 2010, effective date, but not prior to this, for the grant of service connection for PTSD have been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.400 (2014). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Appropriate notice for the service connection claim was provided in 
April 2010.  

As service connection, an initial rating, and an effective date have been assigned for the claims for service connection for tinnitus and PTSD, no further notice is necessary for those claims under 38 U.S.C.A. § 5103(a).  Dingess.  

VA has fulfilled its duty to assist the Veteran in obtaining all identified and available evidence needed to substantiate the claims.  VA has obtained service treatment records; assisted the Veteran in obtaining evidence; obtained a VA examination for hearing loss disability in June 2010; and afforded the Veteran the opportunity to give testimony before the Board.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims record; and the Veteran has not contended otherwise.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.  

Bilateral hearing loss disability 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet.App. 247, 253 (1999); Caluza v. Brown, 7 Vet.App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

For VA compensation and pension purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least 3 of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).  

Service connection may be awarded on a presumptive basis for certain chronic diseases listed in 38 C.F.R. § 3.309(a) that manifest to a degree of 10 percent within 1 year of service separation or during service and then again at a later date.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed.Cir.2013).  Organic disease of the nervous system is listed as a chronic disease.  Evidence of continuity of symptomatology may be sufficient to invoke this presumption if a claimant demonstrates (1) that a condition was "noted" during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 496-97(1997)); see 38 C.F.R. § 3.303(b).

The Veteran's service treatment records are silent for reference to hearing loss complaints or diagnoses, and on audiometric testing on service discharge examination in October 1967, in Santa Ana, California, his test results at 500, 1000, 2000, 3000, and 4000 hertz were normal bilaterally, as was a clinical evaluation of his ears.  

The first indication of any hearing loss problem is found in March 2010, when S. Bahu, M.D. reported that the Veteran had hearing loss starting at 500 hertz and dropping down from mild to severe range at 8000 hertz.  Dr. Bahu reported that the Veteran came in for evaluation of hearing loss, and that the Veteran stated that he had been having progressive hearing loss since his tour in Vietnam.  He had worked with heavy artillery rounds without ear protection and had had hearing loss ever since.  Dr. Bahu believed it was more likely than not that the Veteran's hearing loss was the result of his service exposure to acoustic trauma during his tour in Vietnam.

A VA examination was conducted in June 2010, at which time audiometry revealed hearing loss disability in each ear, as defined by 38 C.F.R. § 3.385.  The examiner reviewed the Veteran's claims folder and service, VA, and private medical records, and noted that the Veteran had a history of noise exposure in the infantry and in combat in service, that his occupation was as a newspaper district manager, and that he hunted recreationally.  The examiner opined that the Veteran's hearing loss was not due to service.  Her reasons were that the Veteran's hearing was normal on service entrance and discharge and that the Institute of Medicine's landmark study on military noise exposure found that there is no scientific basis for delayed onset of noise induced hearing loss.

In this case, the most probative evidence shows that the Veteran's hearing was normal in service.  This includes his service treatment records showing it was normal on service discharge examination and his lack of complaints of hearing loss in service in his service treatment records.  His hearing loss disability was first shown many years after service, with no treatment or diagnosis shown before 2010 despite VA's request to him in 2010 for all relevant treatment records.  While Dr. Bahu opined that the Veteran's hearing loss was related to service acoustic trauma, there is no indication that he had the benefit of the Veteran's service treatment records which showed normal hearing on service discharge, and the history the Veteran provided to him, on which he may have relied, of having hearing loss ever since service, appears to be erroneous based on the service discharge examination report.  (The Veteran also indicated in April 2010 that he never had a service discharge examination.  However, the report of the October 1967 service discharge examination which was conducted in Santa Ana, California shows that this is not true.)  

The VA examiner in June 2010, on the other hand, considered the Veteran's service and post-service records as well as his record of noise exposure in and post-service in rendering her medical opinion, and she based her opinion on the data of record and on the Institute of Medicine's study on service noise exposure.  For these reasons, her opinion is considered more probative than the one from Dr. Bahu.  Prejean v. West, 13 Vet. App. 444 (2000).

While the Veteran asserted in March 2010 that his current hearing loss disability is due to extreme combat noise in Vietnam, and the representative asserted in April 2014 that the Veteran has consistently stated that his hearing issues started while in service, and that he had threshold shifts in service, the cause of hearing loss is a complex medical matter which is beyond the competence of a layperson.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  His representative also cited Hensley v. Brown, 5 Vet. App.155, 164 (1993), arguing that the apparent reasoning behind the June 2010 VA examiner's unfavorable opinion was the Veteran's normal hearing on service separation.  However, the VA examiner considered not only that but other information such as the Veteran's hearing on service entrance and the study by the Institute of Medicine, distinguishing this case from Hensley.  The medical evidence in this case points to the conclusion that service connection is not warranted for the Veteran's current bilateral hearing loss disability.  While there are 2 conflicting opinions in this case, they are not of equal weight.  The negative one from the VA examiner is more probative.  

The representative in February 2014 argued that since the RO has granted service connection for tinnitus, there is a compelling reason to do so for the hearing loss disability claim.  However, adjudication of the hearing loss claim is to be based on the evidence concerning it.  As the preponderance of the evidence is against the claim, there is no reasonable doubt to be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).  

Effective dates

Unless specifically provided otherwise, the effective date for a grant of service connection is the day after separation from service or day entitlement arose, if a claim is received within one year of separation from service; otherwise, the date of receipt of claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (b)(1); 38 C.F.R. § 3.400 (b)(2)(i). 

A claim is a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p).  

The record, and in particular, documents and statements submitted by the Veteran's representative in February 2014, satisfies the Board that claims for service connection for tinnitus and PTSD were filed with the RO on January 22, 2010.  Namely, a print-out of January 22, 2010 entries made by a VA employee whose last name begins with a P indicates that a VA Form 21-526 (Application for VA Compensation) was processed on that date, together with a notation from the representative, also received at that time, that it was being submitted on behalf of the Veteran as an informal claim for service connection for tinnitus and PTSD.  There is also an entry from VA employee P indicating that the signature page of the VA Form 21-526 was faxed to VA on that date.  In submitting this document for consideration in February 2014, the representative indicated that the date January 22, 2010 on the print-out submitted was electronically assigned by VA software and could not be altered by a user.  The Board finds that the representative's assertions and this evidence submitted constitute credible evidence that a claim for service connection for tinnitus and PTSD was filed on, but not before January 22, 2010.  There is no earlier claim or evidence of an earlier claim of record.

Accordingly, the Board finds that the original claim for service connection for tinnitus and PTSD was filed on January 22, 2010, but not prior to that date.  

In light of the evidence, the Board finds that the effective date for the grant of service connection for tinnitus and PTSD should be January 22, 2010, but not earlier. 


ORDER

Service connection for bilateral hearing loss disability is not warranted.  
	
A January 22, 2010 effective date, but not prior thereto, for the grant of service connection for tinnitus is warranted.

A January 22, 2010 effective date, but not prior thereto, for the grant of service connection for PTSD is warranted.


______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


